39 F.3d 1184
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Harold BRUCE, Appellant,v.LIBERTY MUTUAL INSURANCE COMPANY, Appellee.
No. 93-1335.
United States Court of Appeals,Eighth Circuit.
Submitted:  Oct. 26, 1994.Filed:  Nov. 2, 1994.

Before MAGILL, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Harold Bruce appeals from the district court's1 grant of summary judgment to defendant Liberty Mutual Insurance Co.  (Liberty).  We affirm.


2
On February 5, 1986, Liberty sent Bruce a letter denying his claim for workers' compensation benefits.  On August 13, 1989, the Iowa Industrial Commission ruled that Bruce was entitled to benefits, and Liberty promptly paid the award.  On February 27, 1991, Bruce brought this action alleging Liberty had denied his claim in bad faith.  The district court found that Bruce's suit was time-barred under either the two-year personal-injury or the five-year general statute of limitations, because his cause of action accrued when Liberty denied his claim rather than when the Commission determined that he was entitled to benefits.


3
The Iowa Supreme Court recently held that a bad-faith cause of action accrues on the date the claimant receives the notice of denial from the insurer;  the five-year limitation period applies to such actions;  and the denial of a workers' compensation claim does not constitute a continuing tort.   See Brown v. Liberty Mut. Ins. Co., 513 N.W.2d 762, 764-65 (Iowa 1994).  Thus, Bruce had to file his suit within five years of the date he received the February 5, 1986 letter denying his claim.  Under normal circumstances, Bruce would have received the letter before February 27, 1986, and he has not alleged that he did not.  Therefore, the institution of this action on February 27, 1991, was untimely.


4
Accordingly, we affirm.



1
 The Honorable Michael J. Melloy, Chief Judge, United States District Court for the Northern District of Iowa